Welsh, J.
In this action the plaintiff seeks indemnification1 from the defendant by reason of its payment of $14,316.09 to Ford Motor Credit Company on a recourse note executed by one Rodriques. The gravamen of the action is that an employee of the plaintiff erroneously failed to list Ford Motor Credit Company as a lienholder and this failure caused the loss.
The defendanf s position as set forth in its answer is that its obligation to pay arose only if the mortgagor fraudulently disposed of the collateral, and that in the present case the loss of the vehicle as collateral was a direct result of the seizure of it by law enforcement official agreeable to 21 U. S. C. §881.
The court found for the defendant.
We do not reach the merits of this appeal because nob riefs were filed by the parties. Failure to file abrief in accordance with Rule64 (f), Dist./Mun. Cts. R. Civ. P. precludes appellate review. Thoresen v. LeTendre, 1983 Mass. App. Div. 191, 193. Such failure constitutes a waiver of the right to appellate review. Sheridan v. Travelers Insurance Co., 57 Mass. App. Dec. 131 (1976); Soscia v. Soscia, 310 Mass. 418, 420 (1941).
The report is dismissed.
So ordered

 There was also a count for an alleged violation of G.L.c. 93A